Citation Nr: 1732371	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-34 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional genitourinary disability as a result of an August 2000 transurethral resection of the prostate (TURP).

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for kidney disease, including kidney stones.




REPRESENTATION

Appellant represented by:	James McElfresh, Agent


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April to October 1964 and from May 1968 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from May 2013 and September 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Board remanded these claims in August 2015 for additional development.  

The Board has expanded the Veteran's claim regarding kidney stones to encompass any chronic kidney disease.

In this decision, the Board is granting service connection for erectile dysfunction.  The Board is granting Section 1151 benefits for urinary incontinence and leakage, and painful ejaculation.  The Board is denying Section 1151 benefits for retrograde ejaculation, as well as service connection for asthma and COPD.

The Veteran's 1151 claim is not completely decided in this decision, as there are additional symptoms that must be addressed, including the question of whether the TURP aggravated his preexisting kidney stones and benign prostatic hypertrophy.  Therefore, these remaining issues pertaining to his Section 1151 claim, as well as his claims for service connection of sleep apnea and kidney disease are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDINGS OF FACT

1.  The Veteran's urinary incontinence and leakage, and retrograde and painful ejaculation, were caused by the TURP.  He was not advised of the risk of urinary incontinence and leakage or of painful ejaculation, but he was advised of the risk of retrograde ejaculation.

2.  His erectile dysfunction is caused by the medication he takes to treat his service-connected PTSD and depression. 

3.  The Veteran's asthma clearly and unmistakably pre-existed his active duty service, and clearly and unmistakably was not aggravated during or by his active duty service.

4.  The Veteran does not have COPD.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 are met for urinary incontinence and leakage, and painful ejaculation.  The criteria are not met for retrograde ejaculation.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).

2.  The criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2016).

3.  The criteria are not met for service connection for asthma.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304(b) (2016); VAOPGCPREC 3-2003.

4.  The criteria are not met for service connection for COPD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016); Brammer v. Derwinski, 3 Vet.App. 223 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Section 1151 compensation

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  The additional disability qualifies for compensation if it is not the result of the veteran's own willful misconduct, but was instead caused by VA hospital care, medical or surgical treatment, or examination.  

Additionally, the proximate cause of the additional disability must be attributable to: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or, 2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Veteran asserts that he has residual penile dysfunction and loss of bladder control as a result of a transurethral resection of the prostate (TURP) that was performed by VA in August 2000.  He has additional symptoms, and also argues that his kidney stones and benign prostatic hypertrophy (BPH) were aggravated by the procedure, which are addressed in the REMAND section, below.

The record shows that he underwent the August 9, 2000, TURP to treat BPH (enlarged prostate), which was causing an obstruction.  His symptoms prior to the TURP included nocturia, painful urination, incomplete voiding, and straining.  His treatment records do not contain the signed informed consent; however, a Pre Procedure Progress Note, completed by his doctor on the day of the surgery, specifically notes that the risks of bleeding, infection, impotence, stroke, MI (myocardial infarction), death, and retrograde ejaculation were discussed with the Veteran.  The operative report, also completed and signed on the day of the surgery, indicated that the Veteran had also been advised of the risk of perforation.

During the surgery, there was undermining of the bladder neck with extravasation retroperitoneally.  In response, an open laparotomy and bladder incision were made for placement of Foley catheter.   

Following the TURP, a September 2000 VA treatment record shows that he had incontinence and leakage almost immediately.  In December 2000, he was complaining of constant dribbling.  

In May 2001, he had a cystoscopy to investigate the cause of his incontinence.  It was noted his bladder neck was open and the bladder was negative for trabeculation, stone, tumor, diverticulum, and infection.  The impression was that there was already some likely regrowth of his prostate, causing a recurrent obstruction.  In November 2001, he was reporting incontinence.  

He continued to complain of leakage and dribbling in April 2003.  His VA physician noted that he had mixed incontinence, which was worsening.  He noted there was no evidence of a urinary tract infection, and that a urodynamic study conducted in April 2002 showed a stable bladder with no leakage.  In June 2003, another VA physician attributed his incontinence to obstructive changes from regrowth of his prostate.  In August 2003, it was noted that he had significant urinary tract symptoms despite having had a TURP, including incontinence and pain with ejaculation.

In August 2006, he continued to complain of incontinence.  In December 2009, he reported some improvement in his incontinence, which did not last, as records show he was wearing a "diaper" through 2010 and into 2011.  In January 2010, he complained of painful and retrograde ejaculation, and was informed that was an irreversible result of his TURP.

Records show that he continues to show incontinence and leaking in October and December 2015.

As mentioned above, his symptoms prior to the TURP included nocturia, painful urination, incomplete voiding, and straining.  Based on the above evidence, his symptoms after the TURP included incontinence, and painful and retrograde ejaculation.  The next inquiry, then, is whether these symptoms were caused by the TURP, followed by whether there was fault on the part of VA.

In regard to incontinence, the April 2002 VA examiner diagnosed the Veteran with prostatic hypertrophy, status post TURP with residual erectile dysfunction, urinary incontinence, and weak urine flow.  This examiner did not provide an opinion, although the rendered diagnosis strongly implies that urinary incontinence is a result of the TURP.

The March 2016 VA examiner opined that the TURP did result in leakage.  However, the examiner also noted that incontinence was a known complication of TURP, citing to two studies, one of which found incontinence in 2 percent of patients and the other in 21 percent of patients.  The examiner opined that the Veteran was advised of this complication.  The examiner did not find any fault on the part of VA physicians who conducted the surgery, and indicated that the complications were known and that the Veteran provided informed consent.

Based on this evidence, the Board finds that doubt should be resolved in the Veteran's favor, and that Section 1151 benefits are warranted for urinary incontinence and leakage.  Although the VA examiner opined that the Veteran was informed of the risk of incontinence, none of the records contemporaneous to the surgery note that this complication was disclosed.  The VA examiner provided conflicting and incomplete information as to whether this complication was reasonably foreseeable by a treatment provider, although the Board surmises that it is, given that the procedure is performed via the urethra.  Accordingly, because leakage and incontinence were reasonably foreseeable complications that were not disclosed prior to the surgery, these symptoms are found to be compensable under Section 1151.

In regard to painful and retrograde ejaculation, the March 2016 VA examiner opined that these symptoms were a result of the TURP, noting that the Veteran reported painful ejaculation in August 2003.  This was also the opinion of the Veteran's VA physician in January 2010.  The March 2016 VA examiner indicated that retrograde ejaculation was a known complication of TURP, occurring in 66 percent of patients.  The examiner further opined that there was no fault on the part of VA treatment providers in performing the surgery, and that the Veteran provided informed consent regarding this complication.  Indeed, the record shows the Veteran was advised of the risk of retrograde ejaculation, which he has not denied.  However, the record does not show that he was advised of the complication of painful ejaculation.  Accordingly, as he was advised of the risk of retrograde ejaculation, and there was no carelessness, negligence, lack of skill, error in judgment, or fault on the part of VA treatment providers when rendering the treatment, Section 1151 benefits are not warranted for this symptoms.  However, in resolving doubt in his favor, Section 1151 benefits are warranted for painful ejaculation.  He was not advised of this risk.  

The Veteran has argued that Section 1151 benefits should be awarded based on the fact that the bladder neck perforation occurred during the TURP, and has vaguely alleged that all of his symptoms were caused by this complication.  The record shows that he was advised of this complication, which he has not denied.  The March 2016 VA examiner indicated that this was a known complication, and treatment providers responded expeditiously and appropriately, which in this case was successful cannulation of the urethra, and that the results were good.  Indeed, in May 2001 and April 2002, his bladder was found to be normal.  None of his symptoms have been attributed to this complication.  The Board acknowledges the Veteran's medical treatise information regarding treatment options alternative to TURP that are less invasive, but no argument or medical evidence has been received that contradicts or outweighs the VA examiner's opinion that the there was no negligence or fault on the part of VA that resulted in that complication.  See Mattern v. West, 12 Vet. App. 222 (1999) ("Generally, an attempt to establish a medical nexus...solely by generic information in a medical journal or is too general and inconclusive...."); see also See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).    

Service connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2016).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2016).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v.  West, 11 Vet. App. 509, 512 (1998).

Erectile dysfunction

In brief, the Board notes the April 2016 VA examiner did not attribute erectile dysfunction to PTSD.  The March 2016 VA examiner did not attribute it to the results of his TURP.  The March 2016 VA examiner did attribute it to medication to treat the Veteran's service-connected PTSD and depression.  38 C.F.R. § 3.310.  Accordingly, doubt is resolved in his favor, and service connection for erectile dysfunction is granted, secondary to service-connected PTSD and depression.

Asthma

The Veteran asserts that his asthma pre-existed his service, but was aggravated by his service.  He asserts he had chest pain while in service, in training and while in Vietnam.  He has acknowledged that his asthma was not noted on his entrance examination report, and asserted that he was in good condition upon entrance, but that service made it worse.  In the alternative, he has argued that his asthma has been aggravated by his PTSD and depression.

His available STRs do not show an asthma diagnosis.  A September 1964 medical examination is normal.  His entrance medical examination in May 1968 is normal, despite the Veteran's report of having asthma as a child.  The Veteran is therefore found to have been in sound condition upon his entrance into his second period of active duty, wherein he served in Vietnam.

A veteran who served on active duty after December 31, 1946, is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to: defects, infirmities, or disorders noted at entrance into service; or, where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.     § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  This "presumption of sound condition" only arises when a currently claimed disability was not detected and noted on an entrance examination report.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The applicable regulation further provides "[o]nly such conditions as are recorded in examination reports are to be considered as noted," and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition, VA must show, by clear and unmistakable evidence, both that the injury or disease preexisted entrance into the service and that the injury or disease was not aggravated by service.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the presumption of sound condition is rebutted, then a veteran's claim for service connection must be denied.  Wagner, 370 F.3d at 1096.  If the presumption of sound condition is not rebutted, then the VA proceeds with analyzing the veteran's service connection claim under the steps described in Shedden, supra.

The record shows the Veteran reported to VA treatment providers in July 2000 that he had asthma as a child, no symptoms for years, and then that it returned when he was in his 40's.  He reported in October 2012 that he had it at 8-years-old but had grown out of it by service.  He has also asserted as much in statements made during and in support of this claim, in June 2008, July 2008, May 2013, and May 2016. 

Because of the Veteran's repeated report that his asthma pre-existed but was aggravated by his service, a VA medical examination was scheduled for an opinion on that theory of entitlement.  There is no medical evidence contemporaneous or prior to service available for review, however, a medical opinion authored after the fact may suffice as clear and unmistakable evidence under 38 U.S.C.A. § 1111.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

At the March 2016 VA examination, which the Veteran has not raised any objection to, the Veteran reported that he had asthma as a child prior to going to school, and then "on and off" until the 1970's.  He reported that he started using an inhaler in 1972 or 1975.  He reported having trouble breathing during heavy exercise, and under times of stress.  He reported having trouble breathing during his basic training and again while in Vietnam, but that it did not interfere with his functioning.  He reported having a high fever with chest tightness and rash while in Vietnam, but that this resolved and that he went back to his normal after getting better.  He reported that he began having bronchitis in or around 2000.

He reported that his work in the service was infantry, and he denied asbestos exposure.  As a tank commander, he did some work with water (steam) and kerosine to clean things, but this was the extent of in-service industrial exposure.  Prior to service, he was a house painter and in construction, which may have exposed him to asbestos, and in sporting goods retail.  Following service, he did retail sales, followed by remodeling and construction work from 1990 to 2010, and ball field maintenance from 2010 to 2013.  The Veteran reported having some allergies to cut lumber in his remodeling and construction work, including pine and fir, and that he did not use a respirator.  He reported that his asthma triggers are strenuous exercise, cutting grass, dust, emotional distress, and perfumes.

The VA examiner noted that the record did not contain medical records prior to service or for many years following separation.  He noted that the available STRs listed a history of asthma as a child, but no other findings or suggested symptoms were listed.  He noted the Veteran's report that he experienced chest tightness while exercising in basic training and during his time in Vietnam, which was mild, and which was the same tightness he had described experiencing as a teenager, and on exertion after service.  He indicated that the Veteran's report showed that he remained at the same baseline level of severity during and after service that he had prior to service.  He described the Veteran as having the same "self-limited exacerbations of his asthma during service (as he had prior to service)," which was not permanently aggravated and did not increase in severity beyond its normal progression while in or as a result of his time in service.  He noted the Veteran did not use an inhaler until 1972 to 1975, and did not start having bronchitis until 2000.  He indicated that the Veteran's work history was consistent with potential asbestos exposure but not while in service, and that he experienced allergies working with wood after service where he did not use a respirator.  The examiner opined that this history is consistent with long-standing mild asthma that incepted prior to service and that did not become aggravated until a number of years following his service.  He cited a medical study that lists pine as an allergenic wood, which he opined likely permanently aggravated his asthma.  

The examiner indicated that it was possible to debate many things, but that the evidence and history he was provided for review, including the Veteran's report during the examination, made it very clear to him (a residency trained, board certified Occupational & Environmental Medicine physician with 20 years of experience in the specialty) that the Veteran had asthma before, during, and after service.  He continued that the records and the Veteran's report very clearly show that there was no significant ongoing aggravation or acceleration of asthma during service, but rather they are consistent with ongoing self-limited episodes of asthma similar to those experienced as a teenager prior to service.  He concluded that the information of record provides no sound basis to debate this conclusion.

The Board acknowledges that the Veteran's STRs are incomplete.  However, he has provided consistent statements regarding his symptoms before, during, and after service, which the VA examiner considered in rendering his opinion.  As mentioned, the Veteran has not raised any issues regarding the VA examiner's opinion regarding his asthma.  The Board finds the VA examination report probative evidence against service connection for his asthma, as the examiner provided clear explanation based on the record as a whole for his opinion that the Veteran's asthma pre-existed his service and was not aggravated therein.  The VA examiner's opinion is supported by the Veteran's reported history and his multiple statements to VA.  As the presumption of soundness has been rebutted by clear and unmistakable evidence, direct service connection based on aggravation of a pre-existing disability must be denied.

The VA examiner also considered whether exposure to herbicides in Vietnam could have caused aggravation of his asthma.  The VA examiner explained that the medical literature does not contain any findings of a relationship between herbicides used during the Vietnam era and the development or aggravation of asthma.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The VA examiner considered the medical treatise articles submitted by the Veteran.  He indicated that the "Association between Lung Function and Mental Health Problems among Adults in the United States: Findings from the First National Health and Nutrition Examination Survey," 

did not control for smoking, family history, other physical limitations, illnesses, or diseases.  The study did not include identifying actual diagnosed mental health conditions or actual pulmonary conditions.  The authors state, 'Conclusions regarding the associations between lung function and mental disorders cannot be drawn from this data.'  They acknowledge that they have no proposed mechanism for the relationship they found.  

He opined that the treatise evidence did not demonstrate with any strength an increased risk of PTSD or depression due to asthma, nor does it support with any strength an increased risk for asthma due to PTSD or depression.  He indicated that the treatise referenced another study, which he could not locate, but which applied to adolescents with PTSD in inpatient atmospheres.  He indicated that one could not compare inpatient adolescents to outpatient adults without confronting numerous confounding issues.  The examiner acknowledged that it is reasonable to accept the Veteran is correct in attributing asthma attacks to certain triggers, such as stress or anxiety, but that these are self-limiting episodes and that do not lead to an increase in severity beyond the episode, and that do not lead to an acceleration of the progression of his asthma.

In sum, the evidence of record preponderates against the claim for service connection for asthma.  The Board acknowledges the Veteran's sincere belief that his asthma was aggravated by or during his service in Vietnam, but that theory has been investigated by the VA examiner, who thoroughly explained that it was less likely.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   

COPD

The Veteran asserts that he has COPD as a result of exposure to herbicides while in Vietnam.  However, the preponderance of the evidence weighs against finding that he has a current diagnosis of COPD.

The March 2016 VA examiner provided a detailed history summary of the Veteran's respiratory health based on the available medical records and the Veteran's reports during the examination and to VA.  He noted that the record contained a July 2000 normal chest X-ray.  A November 2001 chest X-ray was normal other than an old granulomatous disease (which was attributed to having grown up in California).  An October 2004 pulmonologist diagnosed exercise intolerance, and indicated that a pulmonary function test (PFT) showed a restrictive pattern of breathing that was attributed to obesity.  A June 2005 pulmonology record showed a diagnosis of mixed obstructive/restrictive lung disease, although the VA examiner noted it was unclear how the physician arrived at that diagnosis.  A September 2006 chest X-ray was essentially clear.  The Board notes that VA pulmonary clinic visits in November and December 2006 do not show a diagnosis or history of COPD.

The VA examiner noted a private medical record from June 2010, showing a diagnosis of mild COPD that was stable.  He noted the private physician cited PFT results of post bronchodilator FEV1 85% predicted and FEV1/FVC 112% predicted, normal residual volume, and that it was unclear what the physician's basis was for diagnosing COPD.  A chest CT scan that same day did not identify COPD.  In February 2012, he had a normal PFT.  In May 2012, his private pulmonologist attributed COPD to herbicide exposure.  In October 2012, a CT scan showed some granuloma that was attributed to Coccidiomycosis from growing up in southern California.  In January 2013, he had a normal spirometry/PFT.

The VA examiner conducted a PFT, which was normal.  The examiner noted the Veteran had been previously diagnosed with COPD and a mixed obstructive/restrictive lung condition, but that the restrictive pattern had been attributed to his weight by his treatment providers and that his more recent PFTs were normal.  He also noted that past chest X-rays and the more sensitive CT scans from 2010 and 2012 have not demonstrated findings consistent with COPD.  The examiner said his contemporaneous PFTs, conducted for the VA examination, were completely normal.  He specified that the DLCO (diffusing capacity of the lungs for carbon monoxide) results, which were 120 percent predicted, and the remaining PFT results, were incompatible with a diagnosis of COPD.  The VA examiner noted that the Veteran was not required to follow up with a chest X-ray (which had needed to be rescheduled), as it was very unlikely that it would show significant pathology, given his previous CT results and "excellent" PFT results.  He further explained that 

COPD is not a condition that resolves or goes away.  It is not clear what the basis was for diagnosing COPD in the past, though it may have been an inexperienced physician confusing PFT findings with an actual diagnosis.  The pulmonologist in 10/21/04 diagnosed exercise intolerance and a restrictive pattern on PFT most likely related to obesity.  Repeat PFTs performed 3/31/16 in support of this examination were completely normal, and this alone makes the diagnosis of COPD clearly erroneous. 

In sum, the VA examiner opined that the Veteran does not have and never had COPD.  The Board finds this opinion probative, as the examiner supported his opinion with a clear explanation that was supported by the evidence of record and the examination results.  The Board notes that the Veteran has not objected to the conduct of the examination or the findings of this examiner, nor has additional evidence been received since the examination that contradicts or calls into question the results.  Accordingly, the March 2016 VA examination report and opinion outweigh the earlier private medical records that cursorily diagnose COPD without explanation of the basis for arriving at that conclusion.  Under these circumstances, service connection must be denied.  See Brammer v. Derwinski, 3 Vet.App. 223 (1992) (generally observing that in the absence of proof of a current disability, there can be no valid claim).


ORDER

Compensation under 38 U.S.C.A. § 1151 is granted for urinary incontinence and leakage, and painful ejaculation.

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for retrograde ejaculation is denied.

Service connection for erectile dysfunction is granted.

The claim of entitlement to service connection for asthma is denied.

The claim of entitlement to service connection for COPD is denied.


REMAND

The remaining claims require additional development.

In regard to his claim for Section 1151 benefits, the Veteran also shows urinary frequency and urgency.  The articles that he has submitted for review imply that he also contends that his benign prostatic hypertrophy (BPH) was aggravated by the procedure.  The Veteran has clearly argued that his chronic kidney disease, including kidney stones, was aggravated by the 2000 TURP.  

In regard to urgency and frequency, the March 2016 VA examiner attributed his urinary frequency and urgency to infected kidneys and urinary tract infection.  He indicated that the Veteran had, at that time, had an ongoing pyelonephritis infection for the preceding seven months, but that his prostate was normal.  However, the Veteran had been showing urinary frequency and urgency in December 2000, July 2001, April 2002, April and June 2003, which the VA examiner did not address.  On remand, a supplemental opinion must be obtained.

No medical opinion has been obtained on whether the Veteran's BPH was aggravated by the TURP procedure, which shall be remedied on remand.

In regard to his claim for service connection for kidney stones, this claim is inextricably intertwined with his claim for Section 1151 benefits for aggravation of BPH.

In regard to his claim for Section 1151 benefits for kidney disease, the March 2016 VA examiner and the April 2017 Independent Medical Examiner both provided cursory medical opinions concluding that TURP did not cause or aggravate the Veteran's kidney stones and that they were not related.  As the Veteran has argued, these opinions are not supported with explanation or other evidence.   On remand, a detailed medical opinion will be obtained.

The March 2016 VA examiner also indicated the Veteran had a painful/unstable/large scar, as well as atrophied testicles, without providing additional detail as to their etiology.  Therefore, an updated medical examination shall be conducted.  

In regard to the Veteran's claim for service connection for a sleep disorder, updated medical opinions must be obtained.  The VA psychological examination indicated the Veteran had sleeping problems attributed to his PTSD that did not meet the criteria for a separate diagnosis of insomnia.  On remand, the examiner shall explain the criteria and why he does or does not meet them.  Further, the Veteran is diagnosed with obstructive sleep apnea, which he has contended is caused or aggravated by his service-connected PTSD.  The March 2016 VA respiratory examination did not contain an opinion addressing this theory of entitlement.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an appropriate VA examiner for opinions on the following issues.  The examiner is asked to review the claims file and records, and to render opinion.  If examination of the Veteran is required, so notify the scheduling authority.

a.  Urinary frequency and urgency: The Veteran has shown urinary frequency and urgency since his TURP.  The examiner is asked whether it is as likely as not (50 percent or greater probability) that urinary frequency and urgency were caused by the TURP.  The record shows the Veteran complaining of frequency in December 2000, July 2001, April 2002, and April and June 2003.  The March 2016 VA examiner attributed urinary frequency to chronic kidney infections, but did not discuss these earlier instances of urinary frequency.  His records also show many urinary tract infections, which the examiner is also asked to discuss.

If urinary frequency and urgency was caused by the TURP, the examiner is asked whether this was a reasonably foreseeable complication of a TURP.  The examiner is asked whether there was fault (including carelessness, negligence, lack of skill, or error in judgment) on the part of VA treatment providers that led to the frequency and urgency. 

b.  Benign prostatic hypertrophy (BPH): The examiner is asked to provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the TURP caused any increase in severity of the Veteran's BPH that is not attributable to the normal progression of the disease.  The examiner is asked to compare his BPH symptoms after the 2000 TURP to his symptoms before, including especially the re-occurrence of nocturia, which was seen in January 2011.  The examiner is asked to comment on the fact that it appeared regrowth of the prostate was starting to occur by May 2001, and was present by June 2003.  

If the TURP caused an increased in severity in BPH, the examiner is asked whether this was a reasonably foreseeable complication of a TURP.  The examiner is asked whether there was fault (including carelessness, negligence, lack of skill, or error in judgment) on the part of VA treatment providers that led to the aggravation of BPH. 

c.  Chronic kidney disease, including kidney stones and chronic kidney infection:  The examiner is asked to provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the TURP caused any increase in severity that is not attributable to the normal progression of the disease.  The March 2016 VA examination reports do not adequately discuss the relationship between the Veteran's TURP and his kidney stones and chronic kidney infections, but did opine that it appeared his kidney stones were unchanged after the TURP.  It is not clear whether he was having infections prior to the TURP but he did have them following the TURP, for instance in July 2001.  The examiner is asked to provide some explanation of the urinary system in the response.

If the TURP caused an increase in severity of his kidney stones or kidney infections, the examiner is then asked to opine whether this was a reasonably foreseeable complication of a TURP.  The examiner is asked whether there was fault (including carelessness, negligence, lack of skill, or error in judgment) on the part of VA treatment providers that led to the increase in severity of kidney stones or to the causation of his kidney or urinary tract infections.

Regardless of any other opinion, the examiner is asked to also provide an opinion on whether it is as likely as not (50 percent or greater probability) that BPH has caused or aggravated (any increase in severity not attributable to the normal progression of the disability) kidney stones or kidney disease.  The examiner is asked to review the medical articles submitted by the Veteran that find that the obstruction caused by BPH eventually leads to chronic kidney disease, and to comment on the Veteran's history of kidney stones.  The record shows he had a parathyroidectomy in the early 1980's to treat his stones, which appeared to help, although he did have a stone just prior to the TURP in 2000, and then again multiple times thereafter.  In 2011, it was determined that his urine was in the low normal for oxalate.

c. Scar:  The March 2016 VA examination noted the Veteran had a scar that was either painful, unstable, large, or a combination of those, but without further explanation of where the scar was or what it was related to.  On remand, this shall be clarified in a supplemental opinion. 

d.  Testicular atrophy:  Testicular atrophy was noted in June 2003, and again by the March 2016 VA examiner.  It is not clear if this is caused by the TURP or by the Veteran's erectile dysfunction and painful ejaculation, or his urinary incontinence and leakage.  The VA examiner shall provide an opinion on the cause.  If caused by the TURP, the examiner then must opine whether this was a reasonably foreseeable complication of a TURP.  The examiner is asked whether there was fault (including carelessness, negligence, lack of skill, or error in judgment) on the part of VA treatment providers that led to testicular atrophy.

All opinions must be supported by explanatory rationale. 

2.  Obtain a supplemental medical opinion addressing whether it is as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his PTSD and depression, or that PTSD and depression caused any increase in severity of sleep apnea that is beyond the normal progress of the disability.

The examiner is asked to review and comment on the medical treatise information received from the Veteran in June 2016.  The examiner is asked to conduct his or her own review of the relevant medical literature prior to opining.

Also obtain a supplemental medical opinion regarding the Veteran's sleep impairment that is attributable to his service-connected PTSD, and provide an opinion on whether he meets the criteria for a separate diagnosis of insomnia secondary to PTSD.

It is the discretion of the examiners as to whether a full examination should be conducted.  If so, he or she should contact the scheduling authority.

All medical opinions must be supported with explanation.  

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


